DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim should begin “A conveyor belt…” or “The conveyor belt…”. Each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). See MPEP § 608.01(m).  
Claim 7 is objected to because of the following informalities: “die” should be “the”. 
Claim 11 is objected to because of the following informalities: “axel” and “axels” should be “axle” and “axles”, respectively.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, the phrase "especially" in claim 2 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7 and 14, the phrase "preferably" in the claims renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 21, it is unclear what the features of the conveyor belt claimed are. Must the conveyor belt of claim 21 have all the features of the belt claimed in claim 1 to be “for use” in the device of claim 1?

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from claim 1, but does not include all the limitations of claim 1. For example, claim 21 does not include the laser recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 2, 4, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Delmolino (US 6,095,218 A) in view of Dinauer (US 9,688,474 B2).
 Regarding claim 1, Delmolino discloses a device for processing of flat elements, especially for the processing of paper blanks, comprising: a transport device and a laser for cutting of the flat elements, wherein the transport device comprises a conveyor belt that is guided over a first pulley and a second pulley, said conveyor belt being made of metal and being permeable to air, wherein the upper section of this belt forms the transport section and its lower section forms the return section, and wherein the laser is located above the transport section, characterized in that the conveyor belt consists of an expanded metal. Delmolino lacks the disclosure of the laser being located above the transport section. Dinauer teaches the use of a laser 10 located above a transport section 12 in order to perform processing on materials. See col. 1, lines 10-13; col. 3, lines 44-46. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the laser located above the transport section in the device of Delmolino, as taught by Dinauer, in order to perform processing on the conveyed materials.
Regarding claim 2, the device of Delmolino as modified by Dinauer comprises the device according to claim 1, characterized in that the 
Regarding claim 4, the device of Delmolino as modified by Dinauer comprises the device according to claim 2. Delmolino lacks the face ends of the strip of expanded metal being plasma- or laser-welded. Dinauer teaches laser welding ends of a metal belt in order to manufacture a continuous metal belt. Dinauer, col. 4, lines 33-38. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a belt with face ends being plasma- or laser-welded in the device of Delmolino, as taught by Dinauer, in order to manufacture a continuous metal belt. 
Regarding claim 14, the device of Delmolino as modified by Dinauer comprises the device according to claim 1, characterized in that between the transport section and the return section at least one vacuum generator is located. See Delmolino, col. 3, lines 36-48.
Regarding claim 21, the device of Delmolino as modified by Dinauer comprises a conveyor belt (Delmolino, 44,45) for use in a device according to claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delmolino in view of Dinauer and Issaev (US 7,544,384 B2).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delmolino in view of Dinauer and Yuge (US 10,766,039 B2).
Regarding claim 6, the device of Delmolino as modified by Dinauer comprises the device according to claim 1. Delmolino and Dinauer lack the explicit disclosure that the through-holes of the expanded metal are uniform and uniformly orientated rhombuses, such that each rhombus has a first axis and a second axis, wherein the first axes are orientated in transport direction and the second axes are orientated perpendicular to the transport direction. Yuge teaches through-holes of expanded metal being uniform and uniformly orientated rhombuses, such that each rhombus has a first axis and a second axis, as a result of the expanded metal manufacturing process. Yuge, col. 21, lines 21-24. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Delmolino in view of Dinauer and Hada (US 2009/0017203 A1).
Regarding claim 10, the device of Delmolino as modified by Dinauer comprises the device according to claim 1. Delmolino and Dinauer lack the disclosure of the conveyor belt having a thickness between 0.2 mm and 0.5 mm. Hada teaches a conveyor belt 3 having a thickness between 0.2 mm and 0.5 mm, in order to impart flexibility to the belt. Hada, par. 37. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the conveyor belt have a thickness between 0.2 mm and 0.5 mm, in the device of Delmolino as modified by Dinauer, as taught by Hada, as in order to impart flexibility to the belt.
Allowable Subject Matter
s 5, 6, 8, 9, 11-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Delmolino does not disclose a device characterized in that the axles of the two pulleys are located in one plance and at least the axle of the first pulley is pivotable within this plane, such that the angle between the two axles of the pulleys is changeable, in combination with the rest of the claimed device.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759